Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCool (US 2018/0311609).
Regarding claims 1, 3, 4 and 6, McCool discloses a method for treating natural gas, wherein the method comprises the steps of: 
analyzing a feed gas (see paragraphs 45 and 46 which disclose monitoring a number of parameters including composition, temperature and pressure of a feed stream); 
analyzing a processed gas (see paragraphs 45 and 46 which disclose monitoring a number of parameters including composition, temperature and pressure of an outlet stream); 
processing results of the analysis of the feed gas and the processed gas (such as in paragraphs 53 which discloses collecting the data and processing it); 
controlling of valves upstream of and connected to at least two scavenger units, wherein the controlling of the valves is based on the processed results (see Fig. 5A which illustrates collecting 
Regarding claim 2, McCool further discloses at least two of the at least two scavenger units are arranged in a group of scavenger units (such as the group depicted in Fig. 4). 
Regarding claim 5, McCool discloses a number of processes which include removal of a contaminant from the gas, including removal of hydrogen sulfide from the natural gas (paragraphs 26-27). 
Regarding claims 7, 10 and 11, McCool discloses a system for treating sour gas, comprising: 
at least two scavenger units (206, 208, 210) 
at least one feed pipe upstream of the at least two scavenger units (see Feed line in Fig. 2B) 
at least one extraction pipe downstream of the at least two scavenger units (see product line in Fig. 2B); 
at least one feed analyzing unit connected to the feed pipe (see paragraphs 45 and 46 which disclose monitoring a number of parameters including composition, temperature and pressure of a feed stream); 
at least one extraction analyzing unit connected to the extraction pipe (see paragraphs 45 and 46 which disclose monitoring a number of parameters including composition, temperature and pressure of an outlet stream); 
at least one valve upstream of the at least two scavenger units (Fig. 4) 
at least one control unit, connected to the feed analyzing unit and to the extraction analyzing unit and further connected the at least one valve, wherein the at least one control unit is adapted to control passage of the sour gas through one or more of the at least two scavenger units (see Fig. 5A which illustrates collecting data and manipulating valves based on that data, 
Regarding claim 8, McCool further discloses at least two of the at least two scavenger units are arranged in a group of scavenger units (such as the group depicted in Fig. 4). 
Regarding claim 9, McCool further discloses at least one of the extraction analyzing unit or the feed analyzing unit comprises a flowmeter (paragraph 45). 
Regarding claim 12, McCool further discloses the system comprises three scavenger units (Fig. 4) or three groups of scavenger units connected to the control unit. 
Regarding claim 13, McCool discloses a number of processes which include removal of a contaminant from the gas, including removal of hydrogen sulfide from the natural gas (paragraphs 26-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725